ACCEPTED
                                                                                                                 03-14-00131-CV
                                                                                                                        3685614
                                                                                                       THIRD COURT OF APPEALS
                                                                                                                  AUSTIN, TEXAS

                                                                                        COZEN
                                                                              (9 O'CONNOR
                                                                                                             1/7/2015 3:31:30 PM
                                                                                                               JEFFREY D. KYLE
                                                                                                                          CLERK


   January         2015
              7,
                                                                               GREGORY S. HUDSON
                                                                                              FILED IN
                                                                                    Phone 832-2143909
                                                                               Direct
                                                                                      3rd COURT
                                                                                    Fax
                                                                               Direct
                                                                                                   OF APPEALS
                                                                                           332-2l4'3905
                                                                                          AUSTIN,
                                                                               ghudson@cozen.com
                                                                                                    TEXAS
                                                                                        1/7/2015 3:31:30 PM
                                                                                          JEFFREY D. KYLE
                                                                                                Clerk
  Attn: Clerk of Court
  Court of Appeals
  Third District of   Texas
  P.O. Box 12547
  Austin,   TX 78711-2547

  Re:       Zbranek Custom Homes,     Ltd. v. Joe Allbaugh, Diane Albaugh,
            Construction, Inc. d/b/a El Paso Framing
                                                                                         and Rutilio Albarran
            Court of Appeals number: 03-14-00131-CV
            Cozen Matter no.: 230723.000
  Dear Clerk:

 Please be informed that the undersigned will argue           this   case before the Court on behalf of
 Defendants Joe Allbaugh and Diane Albaugh.

 Should you have any questions, please do not hesitate        to call.     Thank you.
                                                          Sincerely,

                                                          COZEN O'CONNOR



                                                          Grego             udson
 GSH/bepj
                                                                       .




cc:      Suzanne C. Radcliff
         Tim Poteet
         Erin L. Westendorf
         David E. Chamberlain




21901946“ 00012.0023000/230723.000


                                   l7l7 Main Street, Suite 3400 Dallas, TX 75201
                          214.462.3000 800.448.1207 214,462,329‘? Fox cozen.com